EXHIBIT 10.27
AWARD NO.: _____________
ORIENTAL FINANCIAL GROUP INC.
2007 OMNIBUS PERFORMANCE INCENTIVE PLAN
RESTRICTED UNIT AWARD AND AGREEMENT
     This Restricted Unit Award and Agreement (the “Award”) is made and entered
into on this ___th day of                     , 20___, by and between Oriental
Financial Group Inc. (the “Corporation”) and                     (the
“Grantee”). All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the 2007 Omnibus Performance Incentive Plan, as
amended and restated (the “Plan”). Whenever appropriate, words and terms used in
the singular shall be deemed to include the plural, and vice versa, and the
masculine gender shall be deemed to include the feminine gender.
     WHEREAS, the Corporation has established and maintains the Plan to, among
other things, provide flexibility to the Corporation and its Affiliates to
attract, retain and motivate their directors, officers, and other key employees
through the grant of awards based on performance and to adjust their
compensation practices to the best compensation practices and corporate
governance trends as they develop from time to time;
     WHEREAS, the Plan is further intended to motivate high levels of individual
performance coupled with increased shareholder returns;
     WHEREAS, the Plan is administered by the Compensation Committee of the
Board of Directors of the Corporation (the “Plan Administrators”);
     WHEREAS, Grantee is eligible to participate in the Plan; and
     WHEREAS, the Plan Administrators have determined that Grantee shall
participate and receive performance incentives under the Plan.
     NOW, THEREFORE, in consideration of the premises, and subject to the terms
and conditions of the Plan, the Corporation and Grantee agree as follows:
     SECTION 1. Award; Grantee Rights. The Corporation hereby
awards                     (                    ) Restricted Units (the
“Restricted Units”) to Grantee for the acquisition of an equal number of shares
of Common Stock at the end of the Restricted Period. A Restricted Unit does not
represent an equity interest in the Corporation and carries not voting or
dividend rights. The Restricted Units may be forfeited to, and acquired at no
cost by, the Corporation as set forth in Sections 3 and 4 below.
     SECTION 2. Lapse of Restricted Period. Subject to Article X of the Plan
regarding a Change of Control, the Restricted Period shall commence on the date
of this Award and shall lapse in its entirety on the third anniversary of the
date of this Award. Notwithstanding anything to the contrary herein, upon the
lapse of the Restricted Period, the Compensation Committee may, in its sole
discretion, elect to pay cash or part cash and part Common Stock in lieu of
delivering only Common Stock. If a cash payment is made in lieu of delivering
Common Stock, the amount of such cash payment for each share of Common Stock to
which Grantee is entitled shall be equal to the Fair Market Value of the Common
Stock on the date on which the Restricted Period lapsed.

1



--------------------------------------------------------------------------------



 



     SECTION 3. Termination of Employment. The following provisions shall apply
in the event of Grantee’s termination of employment with the Corporation or any
Affiliate:

  (a)   Due to Death. In the event Grantee’s employment terminates by reason of
his death, Grantee’s estate or beneficiaries shall receive a payment calculated
in the following manner: (i) the number of Restricted Units will be reduced by
multiplying the grant under this Award by a fraction, the numerator of which is
the number of full months in the applicable vesting period during which Grantee
was an active employee and the denominator of which is the number of months in
the vesting period set forth in Section 2 above (with a partial month worked
counted as a full month if Grantee is an active employee for 15 days or more in
that month); and (ii) the resulting reduced number of Restricted Units shall be
considered vested and payment of such pro-rated Award is to be made to Grantee’s
beneficiaries or estate as soon as practicable after Grantee’s termination of
employment.     (b)   Due to Disability. In the event Grantee’s employment is
terminated by reason of his Disability, Grantee (or his estate or beneficiaries,
if he subsequently dies) shall receive a payment calculated in the following
manner: (i) the number of Restricted Units will be reduced by multiplying the
grant under this Award by a fraction, the numerator of which is the number of
full months in the applicable vesting period during which Grantee was an active
employee and the denominator of which is the number of months in the vesting
period set forth in Section 2 above (with a partial month worked counted as a
full month if Grantee is an active employee for 15 days or more in that month);
and (ii) the resulting reduced number of Restricted Units shall be considered
vested and payment of such pro-rated Award is to be made to Grantee (his
beneficiaries or estate, if he subsequently dies) as soon as practicable after
Grantee’s termination of employment.     (c)   Due to Cause. In the event
Grantee’s employment is terminated by the Corporation or any Affiliate for
Cause, the remaining Restricted Units shall be forfeited at the time of such
termination, and Grantee shall disgorge any profit, gain or other benefit
received in respect of the lapse of restrictions on any prior Restricted Units
for a period of twelve (12) months prior to the termination of his employment
for Cause. In the event Grantee’s employment is terminated by the Corporation or
any Affiliate for Cause, the provisions of this paragraph will apply
notwithstanding any assertion (by Grantee or otherwise) of a termination of
employment for any other reason enumerated under this Section.     (d)   Due to
Resignation. In the event Grantee’s employment ends as a result of his
resignation from the Corporation or any Affiliate, any Restricted Units shall be
forfeited upon his termination of employment.

     SECTION 4. Termination of Non-Employee Director. In the event a Grantee’s
service as a Non-Employee Director shall terminate for reasons other than
removal for Cause, Grantee (or his estate or beneficiaries, if he subsequently
dies) shall receive a payment calculated in the following manner: (i) the number
of Restricted Units will be reduced by multiplying the grant under this Award by
a fraction, the numerator of which is the number of full months in the
applicable vesting period during which Grantee was an active Non-Employee
Director and the denominator of which is the number of months in the applicable
vesting period (with a partial month worked counted as a full month if Grantee
is an active Non-Employee Director for 15 days or more in that month); and
(ii) the resulting reduced number of Restricted Units shall be considered vested
and payment of such pro-rated Awards is to be made to Grantee (or his or her
beneficiaries or estate, if he subsequently dies) as soon as practicable after
his termination as a Non-Employee Director. In the event Grantee’s service as a
Non-Employee Director is terminated for Cause, any remaining Restricted Units
granted to him shall be forfeited at the time of such termination, and Grantee
shall disgorge any profit, gain or other benefit received in respect of the
lapse of restrictions on any prior Restricted Units for a period of twelve
(12) months prior to his termination for Cause. In the event Grantee’s service
as a Non-Employee Director is terminated for Cause, the provisions of this
paragraph will apply notwithstanding any assertion (by Grantee or otherwise) of
a termination for any other reason.
     SECTION 5. Transferability of Award. This Award may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. No transfer of this
Award by will or by the laws of descent and distribution shall be effective to
bind the Corporation unless the Corporation shall have been furnished with
written notice thereof and a copy of the will and/or such other evidence as the
Board or the Plan Administrators may determine necessary to establish the
validity of the transfer.

2



--------------------------------------------------------------------------------



 



     SECTION 6. Miscellaneous Provisions.

  (a)   This Award is subject to the terms of the Plan, which are incorporated
herein by reference.     (b)   The laws of the Commonwealth of Puerto Rico shall
be controlling in all matters relating to this Award.     (b)   The titles and
captions in this Award are used only for convenience and are not to be used in
its interpretation.

     IN WITNESS WHEREOF, the Corporation and Grantee have duly executed this
Award on the date first above written.

         
ORIENTAL FINANCIAL GROUP INC.
         GRANTEE  
 
       
By:
 
Name:
    By:
 
     Name:  
Title:
         Title:  

3